Citation Nr: 0218409	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  97-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
defective vision.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. C.


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The appellant had active military service from November 1, 
1942, to January 15, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1993 and 1994 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied these claims.  

In December 2000, the Board remanded this case for 
additional development.  The RO complied with the remand 
instructions, and this case is ready for appellate 
disposition.


FINDINGS OF FACT

1.  The appellant had bilateral defective vision prior to 
his entry into service.  This condition is not the result 
of disease or injury in service.  The appellant does not 
have a visual disorder that is of service origin.

2.  Although the appellant experienced vision-related 
symptoms during service, the underlying visual disorder 
did not increase in severity during or as a result of 
service.

3.  The appellant currently has chronic headaches, but 
these are not the result of disease or injury in service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to the presumption of 
soundness with respect to his bilateral defective vision.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. 
§ 3.304(b) (2002).

2.  The appellant's bilateral defective vision was not 
aggravated by his military service, and service connection 
is therefore not warranted.  38 U.S.C.A. §§ 1110, 1111, 
and 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304 and 3.306 
(2002).

3.  The appellant did not incur headaches as a result of 
his military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303 and 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the appellant in the development 
of facts pertinent to his claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address 
of a medical care provider who may have evidence pertinent 
to the claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim, information concerning the appellant is 
of record and sufficient to complete his claims for 
benefits.  The rating decisions on appeal, as well as the 
statements of the case (SOCs) and supplemental statements 
of the case (SSOCs), informed the appellant of the types 
of evidence needed to substantiate his claims.  
Furthermore, he was sent several letters throughout the 
claims process asking him for specific information and 
evidence.  For example, a letter in July 1999 requested 
specific information from the appellant, and an August 
1999 letter informed him that it remained his 
responsibility to submit evidence and that he could obtain 
medical records himself.  Although these letters were 
issued before enactment of the VCAA, they still show that 
VA attempted to assist the appellant and keep him informed 
what was needed to substantiate his claims.  

In April 2001, a letter specifically informed the 
appellant of the provisions of the VCAA including what 
evidence was needed to substantiate these claims.  VA's 
duty to notify the appellant also includes the duty to 
tell him what evidence, if any, he is responsible for 
submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  The April 2001 letter specifically informed the 
appellant what was needed from him, what VA would obtain 
on his behalf, and what assistance VA had completed at 
that time.  For example, the letter told him that VA would 
help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  In 
response to the letter, the appellant's private attorney 
stated that there was no additional evidence to submit.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate these 
claims, and VA has complied with its notification 
requirements.  With respect to VA's duty to assist the 
appellant, the appellant has not referenced any unobtained 
evidence that might aid his claims or that might be 
pertinent to these claims.  The RO made exhaustive efforts 
to obtain all relevant federal and private medical records 
from every source referenced by the appellant.  Where 
records have not been obtained, it is because they have 
been destroyed (i.e., Social Security records) or 
otherwise cannot be located or are clearly not relevant to 
the issues on appeal (i.e., records from Dr. Readinger 
regarding chronic back pain).  Since negative responses 
have been received to requests for certain relevant 
records, such as from the VA Hines medical facility, it 
would be futile to continue to ask for them.

Under the VCAA, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  In this case, the appellant was 
provided VA examinations in 1997 and 2001.  The examiners 
reviewed the claims file and rendered opinions as to 
whether the claimed conditions were incurred in or 
aggravated by the appellant's military service.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims. 

The appellant's attorney has requested that the Board 
obtain an independent medical expert (IME) opinion in this 
case.  When, in the judgment of the Board, an additional 
medical opinion is warranted by the medical complexity or 
controversy involved in an appeal, the Board will obtain 
an IME.  38 C.F.R. § 20.901(d).  A claimant or his 
representative can request that the Board obtain an IME, 
and the request will be granted upon a showing of good 
cause, such as the identification of a complex or 
controversial medical or legal issue involved in the 
appeal that warrants obtaining such an opinion.  38 C.F.R. 
§ 20.902.  

The Board concludes that referring this case for an IME is 
not warranted for the following reasons.  First, the 
appellant's attorney has not shown good cause, in that a 
complex or controversial medical or legal issue involved 
in this appeal was not identified in conjunction with the 
request.  Second, the Board's own review of the record 
does not disclose that there is a complex or controversial 
medical or legal issue in this case.  Rather, there is 
medical evidence conclusively establishing that the 
claimed conditions were not incurred in or aggravated by 
the appellant's military service, without any medical 
evidence to the contrary.  Therefore, there is certainly 
no "controversy."  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case. 

B.  Legal Analysis

The Board has reviewed all the evidence of record, 
including, but not limited to: (a) the appellant's 
contentions, including those raised at his recent personal 
hearing in 1994; (b) the appellant's service medical 
records, including morning and sick reports generated by 
his unit; (c) records concerning VA hospitalization in 
1943, 1960, and 1964; (d) various lay statements submitted 
by the appellant in 1944 and in 1993; (e) private 
treatment records and statements from the Mayo Clinic, Dr. 
Thomas Smith, Scott and White Hospital, Dr. H. William 
Ranelle, Dr. Phillip Skinner, Dr. James Readinger, Dr. 
Mark Dalton, Harris Hospital, Dr. Michael Wilson, Dr. Joe 
Wheeler, Dr. C.L. Webster, Jr., Dr. H.C. McDonald, and Dr. 
W.L. Allen; (f) documents from the Social Security 
Administration; and (g) VA outpatient treatment records 
dated in 1993.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its 
decision, it is not required to discuss every piece of 
evidence in a case.  The evidence submitted by the 
appellant or on his behalf since 1943 is voluminous and 
will not be discussed in detail.  The Board will summarize 
the evidence where appropriate.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. 
West, 12 Vet App. 341, 346 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. 
§ 3.304(b).

The Board must assess the credibility and weight of all 
the evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it 
finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence 
does not have the same probative value.

1.  Bilateral defective vision

This claim was initially denied in 1943 and 1944 rating 
decisions.  The Board's December 2000 decision concluded 
new and material evidence had been submitted to reopen the 
claim.  Therefore, the Board will address the claim on the 
merits.

The appellant's entrance examination showed eye 
abnormalities of right amblyopia, external squint, and 
opacity over the pupil.  His vision was 20/400 on the 
right, not correctable, and 20/70 on the left, correctable 
to 20/40.  He was found qualified for limited service only 
due to poor vision.  There is also a report of a board of 
medical officers concerning the appellant's discharge from 
service indicating that he had bilateral defective vision 
caused by a traumatic cataract and severe myopia on the 
right, with an undetermined cause on the left, and this 
condition was not incurred in service and existed prior to 
service.  All the other evidence of record, including the 
appellant's testimony, clearly establishes the existence 
of defective vision prior to entry into service, and he 
has never denied such.  Since the condition was noted upon 
entry into service and all the evidence clearly and 
unmistakably shows that the appellant had bilateral 
defective vision prior to his entry into service, he is 
not entitled to the presumption of soundness.  The issue, 
then, is whether the appellant's preexisting bilateral 
defective vision was aggravated by his period of active 
military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in 
severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment 
will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  Intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition, 
as contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation 
but one that still exists currently -- is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Refractive error of the eye is not a disease or injury 
within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c).  As refractive error of the eye is not, by law, 
a disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under 
the law to service connection for refractive error of the 
eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service 
that resulted in increased disability.  See VAOPGCPREC 82-
90.

The appellant's attorney argues that daily sick reports 
from the appellant's unit contain notations that the 
appellant was treated for conditions incurred in the line 
of duty.  The attorney argues this finding is binding on 
VA.  See 38 C.F.R. § 3.1.  However, these notations are 
not equivalent to a "service department finding," such 
that it is binding upon VA.  The official position of the 
service department (i.e., findings concerning the 
appellant's disability) is reflected in the certificate of 
disability for discharge, which clearly states that his 
eye disorder was not incurred in or aggravated by his 
service.  Notations in the daily sick reports are clerical 
in nature and do not represent the official position of 
the service department.

The appellant testified that during service, he sought 
treatment for his vision and headaches, and his eyes were 
dilated, leading to worsening of his symptoms.  
Interpreting his statements broadly, he is alleging he 
incurred a superimposed injury during service, from 
dilation of his eyes, which resulted in increased 
disability.  His service records show that he was 
hospitalized from November 16, 1942, to January 15, 1943, 
for complaints of poor vision.  However, as discussed more 
fully below, even though the appellant experienced vision-
related symptoms during service, this does not 
automatically lead to a conclusion that the underlying 
visual disorder was aggravated by service.

During service, the appellant stated that his pre-service 
symptoms consisted of poor vision, floating spots before 
his eyes, tired and burning eyes, and marked and 
relatively continuous headaches.  These were exactly the 
same symptoms he was treated for during service.  He has 
not alleged that he experienced any new symptomatology 
during service.  In-service physicians, who were in the 
best position to evaluate the appellant's complaints, 
concluded that his visual condition was not aggravated by 
his brief period of military service.  

In any event, the question is basically one of whether the 
appellant experienced a permanent increase in his visual 
disability due to military service and not merely whether 
his visual disorder became more symptomatic during 
military training.  The determination as to whether a 
preexisting condition was aggravated by military service 
is a question of fact.  See, e.g., Verdon, 8 Vet. App. at 
535.  Simply because he experienced episodes of spots 
before his eyes or poor visual acuity during service, this 
is not, in and of itself, tantamount to concluding there 
was aggravation of his preexisting visual disorder - 
especially since there are no clinical indications of an 
overall increase in the severity of the underlying 
condition as a whole, as contrasted to only the symptoms 
associated with it.  
The VA examiners in 1997 and 2001 reviewed the claims file 
and concluded the appellant's bilateral defective vision 
was not aggravated by his period of military service.  The 
1997 opinion was rendered by the Chief of Ophthalmology at 
a VA medical facility and includes a detailed analysis of 
the evidence in this case.  The 2001 opinion was rendered 
by another physician, who consulted with the same Chief of 
Ophthalmology, so that more recent evidence could be 
reviewed.  The opinions established:  (1) that the 
appellant was legally blind in the right eye upon entry 
into service due to a congenital or developmental defect 
and that this condition was not aggravated by military 
service; (2) that the appellant had defective vision in 
the left eye upon entry into service, which was not 
aggravated by service, and current left eye abnormalities 
are due to the natural aging process; and (3) there are no 
current findings, in either eye, that could reasonably be 
linked to dilation of the eyes during service.

There is no medical opinion of record to the contrary, and 
the appellant has never stated that such an opinion has 
been rendered.  Rather, he has only presented his opinion 
that his eye disorder was aggravated by service and by the 
treatment he received during service.  However, his lay 
statements in this case are not competent to establish 
that a permanent increase in his preexisting disability 
occurred during service or that he incurred additional 
disability as the result of a disease or injury of service 
origin.  The appellant is competent to report any symptoms 
that he has experienced, but he does not have the medical 
expertise or competence to attribute those symptoms to be 
manifestations of increased disability.  The same is true 
for the lay statements the appellant has submitted - many 
of which allege the dilation of the appellant's eyes 
during service led to increased disability.  None of these 
lay people are alleged to have medical expertise, and 
their statements are simply not competent medical 
evidence.  Moreover, it is clear from the statements that 
many of these people were not even present when the 
appellant received treatment during service; they are 
merely repeating what the appellant told them happened to 
him.  Since they do not have first-hand knowledge of the 
events they purport to describe, their statements have 
little, if any, probative value.

It is true, as the appellant's attorney argues, that the 
visual acuity in the appellant's left eye decreased 
slightly between entry into and discharge from service.  
Upon entry, left eye visual acuity was correctable to 
20/40, while it was only correctable to 20/50 upon 
discharge.  However, as discussed above, refractive error 
of the eye may not be considered a disease or injury 
according to VA law.  There is no competent medical 
evidence of a superimposed disease or injury during 
service that resulted in a decrease in visual acuity, 
since no medical professional has ever rendered such an 
opinion.  Therefore, the decrease in visual acuity, 
standing alone, does not warrant granting service 
connection.  Moreover, this was clearly only a temporary 
worsening since the appellant's left eye visual acuity was 
correctable to 20/35 while hospitalized at a VA medical 
facility in June 1943.  In other words, his ability to see 
with his left eye was better six months after service than 
it was when he entered service.

All of the evidence of record in this case pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's 
preexisting bilateral visual disorder underwent no 
increase in severity during service and was not aggravated 
by service.  Therefore, the Board finds that the 
preponderance of the evidence demonstrates that the 
appellant's bilateral defective vision existed prior to 
service and was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153; 38 C.F.R. 
§§ 3.304 and 3.306.  There is no competent evidence of an 
increase in the basic level of the preexisting disorder 
during service.  

2.  Headaches

There is evidence suggesting that the appellant 
experienced severe headaches prior to service.  He 
certainly stated such while seeking medical treatment 
during service and from the Mayo Clinic in 1948.  However, 
complaints of headaches were not noted on his entry 
examination, and he is entitled to the presumption of 
soundness with respect to this condition. 

The appellant did complain of headaches during service, 
but no organic cause was identified.  The medical evidence 
shows periodic complaints of headaches since the 
appellant's discharge from service.  The appellant claims 
when his eyes were dilated during service, too much light 
entered his eyes, resulting in chronic headaches.

There have been various opinions offered as to the 
etiology of the headaches.  The 2001 opinion by the VA eye 
examiners was that the etiology of the appellant's 
headaches is unknown, with no ophthalmic cause.  The 1997 
VA opinion was the headaches cannot be attributed to any 
past or present eye findings.  A 1960 record of VA 
hospitalization also noted headaches of undetermined 
etiology.  The 2001 opinion by the VA neurological 
examiner was that dilation of the eyes is not a traumatic 
event; that eye problems and headaches are frequently 
associated; and that the appellant has chronic neck 
problems, which can also result in chronic headaches.  The 
past medical evidence suggested the appellant's headaches 
were a component of a psychiatric condition or periods of 
increased stress.  See Mayo Clinic records and 1964 VA 
outpatient records.

In any event, no medical professional has ever concluded 
the appellant's headaches are a result of his military 
service.  There is no persuasive evidence that a possible 
nexus, or relationship, exists between the claimed 
headaches and the appellant's military service.  The 
medical evidence establishes that the appellant's 
headaches are a symptom of a condition for which he has 
not been granted service connection (whether it be an eye 
disorder, a neck disorder, or a psychiatric condition), or 
are due to an unknown etiology.  There is no suggestion in 
the evidence that the appellant' headaches are possibly 
related to disease or injury incurred during service.

Again, although the appellant is competent to report 
experiencing headaches, he does not have the medical 
knowledge needed to render a competent opinion as to the 
etiology of his headaches.  For these reasons, the Board 
concludes that the evidence against this claim is more 
probative and of greater weight and, based on this 
evidence, finds as fact that the appellant's claimed 
headaches were not caused by an inservice disease or 
injury.  There is no benefit of the doubt that could be 
resolved in the appellant's favor.  

ORDER

Entitlement to service connection for bilateral defective 
vision is denied.

Entitlement to service connection for headaches is denied.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

